494 F.2d 1351
86 L.R.R.M. (BNA) 2206, 74 Lab.Cas.  P 10,008
Dean K. BUCKLEY, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent, Ashland OilCompany of California, Intervenor.
No. 73-1188.
United States Court of Appeals, Ninth Circuit.
April 24, 1974.

Dean K. Buckley, in pro. per.
Peter G. Nash, Gen. Counsel, John S. Irving, Deputy Gen. Counsel, Elliott Moore, Acting Asst. Gen. Counsel, Washington, D.C., Roy O. Hoffman, Director, N.L.R.B., San Francisco, Cal., for respondent.
Ted R. Frame, of Frame & Courtney, Coalinga, Cal., for intervenor.
Before CHAMBERS, KOELSCH and DUNIWAY, Circuit Judges.

MEMORANDUM

1
Petition to review an order of the National Labor Relations Board, reported at 201 NLRB No. 78.


2
Resolution of the issue in dispute before the Board required credibility choices.  The record as a whole supports the choice made.


3
The petition for review is denied.